Judgment unanimously affirmed. Memorandum: Defendant appeals from a dismissal of a writ of habeas corpus by which he sought to challenge as excessive the sentences imposed after his plea of guilty. However, subsequent to this dismissal, defendant unsuccessfully challenged the sentences on this same ground in his appeal from the judgment of conviction (People v Brooks, 50 AD2d 725). Since the propriety of the sentences has already been determined on appeal, habeas corpus may not be used to review again that issue (People ex rel. Keitt v McMann, 18 NY2d 257; People ex rel. White v La Vallee, 47 AD2d 982; People ex rel. Thomas v Mancusi, 42 AD2d 824). (Appeal from judgment of Wyoming *1079County Court dismissing writ of habeas corpus.) Present—Moule, J. P., Mahoney, Dillon, Goldman and Witmer, JJ.